UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 24, 2012 DECISIONPOINT SYSTEMS, INC. (Exact name of registrant as specified in its charter) Delaware 000-54200 37-1644635 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) 19655 Descartes, Foothill Ranch California, 92610-2609 (Address of principal executive offices) (Zip code) (949) 465-0065 (Registrant's telephone number, including area code) Copies to: Gregory Sichenzia, Esq. Thomas A. Rose, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway New York, New York 10006 Phone: (212) 930-9700 Fax: (212) 930-9725 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 1.01. Entry into a Material Definitive Agreement On May 24, 2012, DecisionPoint Systems, Inc. (the "Company”), executed a lease agreement, dated May 7, 2012 (the “Lease Agreement”) with Nausser Fathollahi and Alladin Doroudi (the “Lessor”). Pursuant to the lease agreement, the Company agreed to lease from the Lessor, for a term of five years commencing eight weeks from the execution of the Lease Agreement, premises consisting of approximately 10,325 square feet of office space at 8697 Research Drive in Irvine, California. Base rent under the Lease Agreement will be (following one free month) $12,390 per month for months two through twelve of the lease term, which will increase annually over the term of the lease, up to $13,945.05 for the last year of the lease term. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Lease Agreement, dated May 7, 2012, between the Company and Nausser Fathollahi and Alladin Doroudi 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DECISIONPOINT SYSTEMS, INC. Dated: June 19, 2012 By: /s/ Roy A. Ceccato Name: Roy A. Ceccato Title: Vice President—Finance 3
